             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION

                                    *
GORDON DOLAN BRADBERRY,
                                    *


                                    *
   Plaintiff,
                                    *



             V.                     *            CV 118-164
                                    *


                                    *
FRANK POWELL,
                                    *


                                    *
    Defendant/Cross Defendant,
                                    *


                                    *
STATE FARM MUTUAL AUTOMOBILE
                                    *
INSURANCE COMPANY,
                                    *


                                     *
    Movant/Cross Claimant.



                                ORDER




    Before the Court is the Parties' stipulation of dismissal

without prejudice. {Doc. 57.) All parties signed the stipulation.

Upon due consideration, the Court finds dismissal appropriate

pursuant to Federal Rule of Civil Procedure 41(a)(I)(A)(ii).

    IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT

PREJUDICE.        The Clerk is DIRECTED to TERMINATE all motions, if

any, and CLOSE this case.

     ORDER ENTERED at Augusta, Georgia, this          /    day of March,

2020.




                                                   ., CHIEF JUDGE
                                  UNITEP^ STATES DISTRICT COURT
                                         ^HERN DISTRICT OF GEORGIA
